1 Reported in 38 N.W.2d 51.
Plaintiff below appeals from a judgment entered for defendants notwithstanding a verdict for $900.
In endeavoring to avoid a collision with the truck of defendant Jewel Tea Company, plaintiff's truck, driven by one Arthur W. Paulson, loaded with six tons of lime, struck a telephone pole, which caused the truck to overturn. Plaintiff brought suit to recover for damage to his truck. He alleged that defendant Clara Hoskins, a saleslady driving a light truck for the Jewel company, entered the highway from a gas-station service road going in the same direction as plaintiff's truck, negligently drove the truck into the highway in the path of plaintiff's truck without yielding the right of way, and then made a sudden left turn, causing plaintiff to collide with a telephone pole in an effort to avoid a collision with defendant's truck. The separate answers of the Jewel company and its driver, Clara Hoskins, denied defendants' negligence and pleaded contributory negligence.
Two trials were had. The first trial resulted in a verdict for plaintiff for $900. The court ordered a new trial. In the second trial, defendants moved for a directed verdict at the close of the evidence, which was denied. The second jury also returned a verdict of $900 for plaintiff. Defendants made a motion for judgment notwithstanding the verdict, but no motion for a new trial. The court granted defendants' motion, set aside the verdict, and ordered judgment for defendants, which was entered. Plaintiff has appealed. The sole question presented for decision is whether the evidence was sufficient to sustain the verdict.
Since we must take the facts and the justifiable inferences therefrom most favorable to plaintiff on this appeal, we so state them. *Page 523 
The events leading up to the accident are set forth here in considerable detail, with an accompanying plat of the area.2 Plaintiff's 1 1/2-ton truck, driven by Arthur W. Paulson, was northbound on highway No. 10 into Anoka, Minnesota. The truck, equipped with overload springs and tires, was loaded with six tons of lime, which, as part of plaintiff's business, was being hauled to different farms near Anoka.
Referring to the plat, highway No. 10 enters Anoka from the south. As it approaches the intersection with Washington street, there is a curve to the right, on the east side of which is a gasoline station. The driveway or service road to and from the filling station parallels No. 10 for at least 230 feet along the east side of the highway. The intersection of No. 10 with Washington street east is 80 to 85 feet north of the north driveway entrance to the filling station. The intersection center of Washington street east and highway No. 10 is 50 feet south of the intersection center of Washington street west and highway No. 10. At the northwest corner of the intersection with Washington street west stands the telephone pole with which plaintiff's truck collided. This pole was 1 1/2 feet from the west curb of highway No. 10.
Highway No. 10 at this point is marked off into three lanes, each approximately nine feet wide. It is a through highway, with stop signs at all public intersections along the route. On the west side of the highway is a four-foot shoulder on which it is possible to drive.
The morning of September 12, 1944, plaintiff's driver, Paulson, was coming around the curve near the filling station, as indicated on the south portion of the plat. He saw defendant's truck about the time his own truck reached the south driveway entrance to the station. Defendant's truck was then in the filling station area and proceeding northwest toward the north entrance to the highway. Plaintiff's truck was at this time in the right-hand lane, traveling at about 25 to 30 miles per hour.
Paulson testified that Mrs. Hoskins did not stop at the highway (point 3 on the plat), but proceeded into it from the driveway at *Page 524 
[EDITORS' NOTE:  MAP IS ELECTRONICALLY NON-TRANSFERRABLE.] *Page 525 
from 10 to 15 miles per hour. The first time Mrs. Hoskins saw plaintiff's truck was just before she entered the highway. There is evidence tending to prove that Mrs. Hoskins proceeded into the highway, driving partly into the second or middle lane and straddling the marker stripe between the two lanes.
Plaintiff's truck was from 80 to 100 feet behind defendant's truck as it entered the highway. With a six-ton load, it would have taken Paulson from 100 to 125 feet to stop. He asserted that he had no choice but to pass defendant's truck, since he could not slow down in time to avoid a collision. Accordingly, Paulson then started to pass Mrs. Hoskins on the left, traveling in about the middle lane and blowing his horn all the time. She did not yield him space to pass her in the middle lane. As the trucks reached the intersection with Washington street east, plaintiff's truck was to the rear and slightly to the left of defendant's vehicle. The horn was still being blown. The positions of the vehicles are indicated by points 4 and 5 respectively on the plat. There was no southbound traffic. As they approached the intersection with Washington street west, plaintiff's truck was about even with defendant's truck and in the left-hand lane (points 6 and 7), since Mrs. Hoskins had not moved over in response to Paulson's horn signals.
Instead of moving over to permit plaintiff's truck to pass, Mrs. Hoskins, without signaling, turned suddenly to the left in order to start a left turn into Washington street west. At this time, she was occupying the left-hand part of the middle lane of the highway (points P and H) and had crowded Paulson over into the west lane.
Paulson had been forced to move over into the third lane as he started to pass defendant's truck. When Mrs. Hoskins started to turn at the intersection, Paulson moved to the left, out of the third lane onto the extension of the shoulder to avoid contact with defendant's vehicle. He was forced to travel across the intersection at the extreme west edge of highway No. 10, and consequently he collided with the telephone pole. Thereafter the truck sheared off the pole, careened to the right, and overturned. Paulson was not injured, *Page 526 
but the truck was heavily damaged, and the lime was spilled along the highway.
1. On appeal from a judgment entered notwithstanding the verdict, this court must take the view of the evidence most favorable to appellant, since the verdict must be accepted as final by both the trial court and the supreme court if it has reasonable support in the evidence. Cf. Johnson v. Johnston,226 Minn. 388, 33 N.W.2d 53; Kundiger v. Metropolitan L. Ins. Co. 218 Minn. 273, 15 N.W.2d 487; Eklund v. Kapetas,216 Minn. 79, 11 N.W.2d 805; Mardorf v. Duluth-Superior Transit Co. 194 Minn. 537, 261 N.W. 177; see, 3 Dunnell, Dig. Supp. § 5082. Credible evidence favorable to appellant must be accepted as true and given the benefit of all reasonable inferences. Cf. Olson v. Byam, 176 Minn. 619, 224 N.W. 256.
2. In order to pass Mrs. Hoskins and to avoid a rear-end collision, it was necessary for Paulson to increase the speed of his truck from 25 to 40 miles an hour as he approached the intersection. Since the emergency was created when Mrs. Hoskins came out of the driveway onto the highway without yielding the right of way to Paulson (M.S.A. 169.20, subd. 43), his attempts to avoid a rear-end collision were foreseeable and justifiable notwithstanding the highway act. § 169.14, subd. 3. This requires the driver of a vehicle to appropriately reduce speed when approaching and crossing an intersection and when special hazards exist. These same facts would have justified the jury in regarding as rebutted any prima facie evidence of contributory negligence caused by any violations of the highway act in swinging into the left lane or failing to reduce speed. Section 169.96 declares that violations of the provisions of the chapter are only prima facie evidence of negligence. The jury could have and did find a reasonable explanation for the violations. Schnore v. Baldwin, 217 Minn. 394,14 N.W.2d 447; *Page 527 
Yien Tsiang v. Minneapolis St. Ry. Co. 213 Minn. 21,4 N.W.2d 630; cf. Landeen v. DeJung, 219 Minn. 287,17 N.W.2d 648.
3. The remaining question is whether the jury was justified in regarding the negligence of Clara Hoskins as the proximate cause of plaintiff's harm. We take the view that the question of proximate cause was for the jury and that the court could not properly set aside the verdict for plaintiff. Cf. Sanders v. Gilbertson, 224 Minn. 546, 29 N.W.2d 357; Medved v. Doolittle, 220 Minn. 352, 19 N.W.2d 788; Nees v. Minneapolis St. Ry. Co. 218 Minn. 532, 16 N.W.2d 758.
In Elvidge v. Stronge  Warner Co. 148 Minn. 185, 189,181 N.W. 346, 348, plaintiff, a motorcycle operator, had attempted to pass defendant's truck on the left-hand side of the street while passing through an intersection. Defendant turned suddenly to the left without a signal. The court affirmed an order denying defendant's motion for judgment notwithstanding the verdict, and said:
"The court was not asked to charge any more specifically on this subject. The charge was, in effect, an instruction that plaintiff was negligent in traveling to the left of the center, and a submission of the question of whether this helped to cause the accident. Defendants could not ask more.
"The jury must have found that this conduct of plaintiff did not help to cause the accident. On the evidence, they might so find. They might have found that defendants, by traveling in the center of the street, compelled plaintiff to travel to the left of the center. If so, defendants cannot complain of his doing so. They might also have found that the position of the vehicles as they traveled up Dayton avenue was in no sense the cause of this accident."
Here, also, the jury could find that Mrs. Hoskins' turn into plaintiff's truck without warning was the proximate cause of the accident. The fact that Paulson's speed may have been in excess of that permitted by the statute the jury could regard as not related to his subsequent collision with the telephone pole. That these are questions for the jury, cf. Mahowald v. Beckrich, 212 Minn. 78, *Page 528 2 N.W.2d 569; Eichten v. Central Minnesota Coop. Power Assn.224 Minn. 180, 28 N.W.2d 862; Kordiak v. Holmgren, 225 Minn. 134,30 N.W.2d 16. The jury could justifiably find that plaintiff's driver, when confronted with the likelihood of a collision, was justified in deciding to pass defendant's truck and in speeding up at the intersection in order to avoid a rear-end collision precipitated by Mrs. Hoskins' entering the highway in violation of the rule requiring her to yield the right of way to vehicles within the zone of immediate hazard. This action on her part, and her further act in initiating a left turn without signaling, justified the conclusion that her negligence was the proximate cause of the collision.
For these reasons, it was error to grant judgment notwithstanding the verdict. The judgment is reversed with directions to reinstate the verdict for plaintiff and enter judgment thereon.
So ordered.
3 "The driver of a vehicle entering or crossing a highway from a private road or driveway shall yield the right of way to all vehicles approaching on such highway."